Hines, J.
1. When there is any conflict in the- evidence and the verdict directed is not demanded thereby with all reasonable deductions and inferences therefrom, it is error for the trial judge to direct a verdict, however strongly the evidence may preponderate in favor of the party in whose behalf the verdict is directed. Civil Code (1910), § 5926; Cen. of Ga. Ey. Co. v. Gortatowshy, 123 Ga. 366 (51 S. E. 469); Culver v. Wood, 138 Ga. 60 (74 S. E. 790).
2. Under the evidence the court erred in directing a verdict for the propounder. Judgment reversed.

All the Justices concur.